          Case 1:21-cv-00389-GHW Document 30 Filed 02/05/21 Page
                                                             USDC1 of 3
                                                                   SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
Pillsbury Winthrop Shaw Pittman LLP                          DATE FILED: 2/5/2021
1200 Seventeenth Street, NW | Washington, DC 20036 | tel 202.663.8000 | fax 202.663.8007

                                                                          MEMORANDUM ENDORSED
    February 5, 2021

    Via Electronic Filing
    The Honorable Gregory H. Woods
    United States District Judge
    United States District Court for the
    Southern District of New York
    500 Pearl Street, Courtroom 12C
    New York, NY 10007

               Re:      CITGO Petroleum Corp. v. Ascot Underwriting Ltd., et al.
                        Case No.: 1:21-cv-00389-GHW

    Dear Judge Woods:

        This law firm represents Plaintiff CITGO Petroleum Corporation (“CITGO”) in
    the above-referenced matter.

        Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases 1(A), and
    the Court’s January 20, 2021 Order to Show Cause [Dkt. No. 24], CITGO, by and
    through its undersigned counsel, respectfully responds as follows.

        CITGO’s suit satisfies the requirement of complete diversity of the parties
    necessary to establish this Court’s jurisdiction under 28 U.S.C. §1332, as elaborated
    in E.R. Squibb & Sons, Inc. v. Accident & Casualty Insurance Co., 160 F.3d 925, 939
    (2d Cir. 1998).

         I.          CITGO Petroleum Corporation.

        As alleged in the Complaint, CITGO is a Delaware corporation with its principal
    place of business in Houston, Texas. [Dkt. No. 1 at ¶ 9].

         II.         Lloyd’s Underwriter Defendants.

        As further alleged in the Complaint, the Lloyd’s Underwriter Defendants are
    members of certain unincorporated syndicates whose principal place of business is in
    London, England. [Dkt. No. 1 at ¶ 11]. Each respective syndicate consists of one or
    more members, called “Names.” Each member Name subscribing to the policy at
    issue in this case, who is an ultimate defendant in this litigation, is a corporation
    incorporated and with its principal place of business in a jurisdiction completely
    diverse from that of the Plaintiff. More specifically, on information and belief:

         1. Lloyd’s Syndicate 1414’s sole member is Ascot Corporate Name Limited.
            Ascot Corporate Name Limited is a corporation organized and existing under
    www.pillsburylaw.com
   Case 1:21-cv-00389-GHW Document 30 Filed 02/05/21 Page 2 of 3
The Honorable Gregory H. Woods
February 5, 2021
Page 2

        the laws of the United Kingdom, with its principal place of business in
        London, England.

    2. Lloyd’s Syndicate 2001’s sole member is MS Amlin Corporate Member
       Limited. MS Amlin Corporate Member Limited is a corporation organized
       and existing under the laws of the United Kingdom, with its principal place of
       business in London, England.

    3. Lloyd’s Syndicate 5000’s sole members are AprilGrange UK Ltd and F&G
       UK Underwriters Ltd. AprilGrange UK Ltd is a corporation organized and
       existing under the laws of the United Kingdom, with its principal place of
       business in London, England. F&G UK Underwriters Ltd. is a corporation
       organized and existing under the laws of the United Kingdom, with its
       principal place of business in London, England.

    4. Lloyd’s Syndicate 2987’s sole member is Brit UW Limited. Brit UW Limited
       is a corporation organized and existing under the laws of the United Kingdom,
       with its principal place of business in London, England.

    5. Lloyd’s Syndicate 5151’s sole member is Endurance Corporate Capital
       Limited. Endurance Corporate Capital Limited is a corporation organized and
       existing under the laws of the United Kingdom, with its principal place of
       business in London, England.

    6. Lloyd’s Syndicate 1084’s sole member is Chaucer Corporate Capital (No 3)
       Limited. Chaucer Corporate Capital (No 3) Limited is a corporation
       organized and existing under the laws of the United Kingdom, with its
       principal place of business in London, England.

    7. Lloyd’s Syndicate 3000’s sole member is Markel Capital Limited. Markel
       Capital Limited is a corporation organized and existing under the laws of the
       United Kingdom, with its principal place of business in London, England.

    8. Lloyd’s Syndicate 2468’s sole members are Sampford Underwriting Limited,
       Lavenham Underwriting Limited, and GAI Indemnity, Ltd. Sampford
       Underwriting Limited, Lavenham Underwriting Limited, and GAI Indemnity,
       Ltd are all corporations organized and existing under the laws of the United
       Kingdom, with their principal place of business in London, England.

    9. Consortium 9146 is comprised of Lloyd's Syndicate 1980 and Lloyd's
       Syndicate 2088. Lloyd's Syndicate 1980's sole member is Liberty Corporate
       Capital Limited. Lloyd's Syndicate 2088's sole member is China Re UK
       Limited. Liberty Corporate Capital Limited and China Re UK Limited are
       both corporations organized and existing under the laws of the United
       Kingdom, with their principal place of business in London, England.



www.pillsburylaw.com
                   Case 1:21-cv-00389-GHW Document 30 Filed 02/05/21 Page 3 of 3
                The Honorable Gregory H. Woods
                February 5, 2021
                Page 3

                    10. The Complaint also alleges that the several share of each of the Lloyd’s
                        Underwriter Defendants in CITGO’s loss exceeds $75,000. [Dkt. No. 1 at ¶ 7].

                    III.     Starstone Insurance SE.

                    As further outlined in the Complaint, Defendant Starstone Insurance SE is a
                Liechtensteiner corporation with its principal place of business in Schaan,
                Liechtenstein. [Dkt. No. 1 at ¶ 12]. Starstone Insurance SE also is alleged to bear
                responsibility for a portion of CITGO’s loss exceeding $75,000. [Dkt. No. 1 at ¶ 7].

                                                         *        *        *

                    Before initiating this litigation, CITGO, through counsel, met and conferred with
                counsel for the Defendants, who confirmed the citizenship and amount in controversy
                associated with each Defendant. Attached hereto as Exhibit 1, is a true and correct
                copy of a letter from the Defendants’ counsel confirming the citizenship of each
                Defendant and satisfaction of the amount in controversy requirement.

                    Considering the foregoing, CITGO believes the pleadings adequately allege
                complete diversity of citizenship, and the Court has subject matter jurisdiction over
                this lawsuit. To the extent that the Court has remaining concerns about form of
                CITGO’s jurisdictional pleading, CITGO respectfully requests leave to amend the
                Complaint to address any perceived deficiency. A Proposed First Amended
                Complaint, showing in redline the proposed revisions to the original Complaint, is
                attached as Exhibit 2 for the Court’s reference.
                                                              Respectfully submitted,

                                                                   _/s/_Mark J. Plumer_____________
                                                                   Mark J. Plumer (pro hac vice)
                                                                   mark.plumer@pillsburylaw.com
                                                                   David F. Klein
                                                                   david.klein@pillsburylaw.com
                                                                   Charrise L. Alexander
                                                                   charrise.alexander@pillsburylaw.com
                                                                   John Chamberlain
                                                                   john.chamberlain@pillsburylaw.com
                                                                   Pillsbury Winthrop Shaw Pittman LLP
                                                                   1200 Seventeenth Street NW
                                                                   Washington, DC 20036
                                                                   (202) 663-8000

                                                                   Counsel for CITGO Petroleum Corporation

Application granted. Plaintiff’s request for leave to file the amended complaint, Dkt. No. 29, is granted. The Court does not expect to
take any further action on its own initiative with respect to this issue at this time.

SO ORDERED.
                                                                _____________________________________
Dated: February 5, 2021                                                 GREGORY H. WOODS
                                                                       United States District Judge
